Citation Nr: 1316413	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-45 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted for such disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected foot disability.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for myelomas on the back, body, and face.

7.  Entitlement to service connection for obstructive lung disease.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of entitlement to service connection for a right knee disability was originally characterized as whether new and material evidence had been received to reopen such a claim.  However, upon review of the claims file, the Board notes that the issue of entitlement to service connection for a right knee disability was remanded by the Board in July 1998 and the RO was instructed to afford the Veteran a VA examination to determine the nature and etiology of any right knee disability.  The record reflects that such an examination was conducted; however, there is no evidence associated with the claims files suggesting that the RO re-adjudicated the issue following the completion of the VA examination or that the claims files were returned to the Board for further appellate review.  Therefore, as neither the Board, nor the RO, issued a final decision in this matter following the VA examination, the Board finds that the appeal filed by the Veteran in June 1997 is still pending and the issue is therefore one of entitlement to service connection and not of whether new and material evidence has been submitted to reopen such a claim.  The Board has recharacterized the issue accordingly.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left and right knee disability, to include as secondary to a service-connected foot disability, and entitlement to service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 Board decision the Veteran was denied entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for a left knee disability.  

2.  Evidence received since the July 1998 Board decision pertaining to the Veteran's acquired psychiatric disability is not new and material and the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, cannot be reopened.  

3.  Evidence received since the July 1998 Board decision pertaining to the Veteran's left knee disability, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection, and therefore raises a reasonable possibility of substantiating the issue on appeal.  

4.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise related to such service.  

5.  The Veteran does not have a diagnosis of myelomas of the back, body, and face. 

6.  Obstructive pulmonary disease was not manifested during the Veteran's active duty service or for many years thereafter, nor is obstructive pulmonary disease otherwise related to such service.  


CONCLUSIONS OF LAW

1.  The July 1998 Board decision that denied entitlement to service connection for an acquired psychiatric disability and a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002).  38 C.F.R. § 3.156 (2012).

2.  New and material evidence has not been received since the July 1998 Board decision, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence has been received, and the claim of entitlement to service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

5.  The criteria for service connection for myelomas of the back, body, and face have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

6.  The criteria for service connection for obstructive pulmonary disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005). 


Analysis

Claim to Reopen a Claim of Service Connection for an Acquired Psychiatric Disability: 

The Veteran's original claim of entitlement to service connection for an acquired psychiatric disability was filed in November 1995, ultimately resulting in a July 1998 Board decision denying the claim, essentially on the basis that there was no evidence he had a preexisting mental health disability that was aggravated by active service, or that he had a mental health disability that was caused by active service.  The Veteran appealed that decision to the Court, which issued an August 1999 order granting the joint motion of the parties to dismiss the issue entitlement to service connection for a psychiatric disability.  The Veteran has now attempted to reopen his claim in an April 2006 claim.  The Board notes, as stated above, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence of record at the time of the July 1998 Board decision included the Veteran's service treatment records (STRs) which showed that the Veteran was seen in September 1960 for complaints of recurrent anxiety.  Also of record at the time of the July 1998 Board decision were outpatient VA treatment records that show the Veteran began receiving postservice mental health treatment in November 1978.

The evidence associated with the claims file subsequent to the July 1998 Board decision includes additional outpatient VA treatment records that show the Veteran continues to receive treatment for an acquired psychiatric disability.  

The Board is unable to view any of the newly received evidence as new and material.  The additional outpatient treatment records simply document that the Veteran has continued to seek care for an acquired psychiatric disability and do not include any competent suggestion that his acquired psychiatric disability was caused by his active service, or that it pre-existed his active service and was aggravated by such service.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened.  38 C.F.R. § 3.156(a).

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  The new evidence does not materially show that the Veteran's acquired psychiatric disability pre-existed his active service, and/or was caused or aggravated by such service.  For these reasons, the Board concludes that the Veteran has not presented new and material evidence to reopen his claim.  Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.

Claim to Reopen a Claim of Service Connection for a Left Knee Disability: 

The Veteran's original claim of entitlement to service connection for a left knee disability was filed in November 1995, ultimately resulting in a July 1998 Board decision denying the claim, essentially on the basis that there was no diagnosis of a left knee disability.  As noted above, the Veteran appealed this decision to the Court, whose August 1999 order granted the joint motion of the parties to dismiss the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran has now attempted to reopen his claim in an April 2006 claim.  The Board notes, as stated above, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence of record at the time of the July 1998 Board decision included the Veteran's STRs, which did not show any complaints or diagnosis related to a left knee disability.   Also of record were outpatient VA treatment records which included an April 1996 X-ray of the knees bilaterally which showed no left knee pathology to warrant a diagnosis of a disability.  

Evidence received subsequent to the July 1998 Board decision includes an October 1998 VA examination showing the Veteran was diagnosed with chronic bilateral knee strain; as well as additional outpatient VA treatment records and private treatment records, that show the Veteran has continued to seek treatment for left knee pain.  Included in these records are July and December 2010 X-rays from Mercy Memorial Hospital of the left knee showing medial joint space osteoarthritis.  

As the Veteran's claim of service connection for a left knee disability was previously denied on the basis that there was no evidence of a diagnosed left knee disability, for evidence to be new and material, it must relate to that unestablished fact (i.e. must show that the Veteran has a currently diagnosed left knee disability). 

As the evidence received since the July 1998 Board decision includes a diagnosis of chronic bilateral knee strain and X-ray findings showing the Veteran has left knee osteoarthritis, there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability.  Additionally, the Board notes, that in his April 2006 claim to reopen, the Veteran advanced, for the first time, that his left knee disability was caused and/or aggravated by his service-connected right foot disability.  VA is required to consider all theories of entitlement raised by either the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, while the Veteran originally sought service connection for a left knee disability on a direct basis, the fact that he now seeks such secondary to another service-connected disability does not constitute a new claim.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

In determining that the evidence received since the July 1998 Board decision is new and material, the Board has considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  see Shade, 24 Vet. App. at 117.  Specifically, VA's assistance, in the form of VA opinions as to whether the Veteran's current left knee disability is related to his active service, to include whether such disability is aggravated by his service-connected right foot disability could reasonably result in the substantiation of the claim.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  After further development, outlined in the remand portion of this decision below, the underlying merits of the claim will be considered.  

Service Connection for Tinnitus: 

The Veteran contends that he is entitled to service connection for tinnitus as such was caused by his active service and noise exposure therein.  A review of the Veteran's DD form 214 shows that his military occupational specialty (MOS) while on active service was light vehicle driver.

A review of the Veteran's STRs is silent for any complaints or diagnosis of tinnitus.  The report of medical history associated with the Veteran's July 1958 pre-induction examination shows that he specifically denied any history of ringing in the ears.  On clinical evaluation, the Veteran's ears were found to be abnormal and it was noted that he had a history of a perforated tympanic membrane; however, this was found to not be considered disabling at the time of his examination.  

A March 1962 STR shows that the Veteran was seen for complaints of cold symptoms and he was found to have an infection in his left ear, which was treated.  There is no evidence this infection recurred and did not resolve with treatment.  

Postservice medical records from the VA Medical Center, show that in August 1978, the Veteran was seen for an audiological evaluation.  At that time he did not report any symptoms associated with tinnitus.  

A December 1997 VA treatment record shows that the Veteran was seen for an audiological consultation.  At that time he reported experiencing tinnitus, but that it only occurred when he took aspirin.  He reported that he had a history of noise exposure.

A February 1999 VA treatment record shows that the Veteran was seen for an annual audiology examination.  At that time he denied any symptoms of tinnitus.  

The remainder of the VA treatment records associated with the claims file do not contain any specific complaints of tinnitus.  The Veteran receives regular follow-up care for his various medical disabilities, and there are several notations in the records that the Veteran uses hearing aids for his "hearing loss/tinnitus," however, there is no indication in the record that the Veteran's tinnitus started, and has continued since, his active service.  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for tinnitus.  In this regard, the Board notes that the first documented medical evidence of tinnitus is the December 1997 VA treatment record where the Veteran reported that he experienced tinnitus when he took aspirin.  While this is not automatically fatal to the Veteran's claim and service connection is possible if he can show that his current tinnitus is related to his alleged noise exposure in service, he cannot prevail on the issue of entitlement to service connection for tinnitus as there is no nexus between his alleged in service noise exposure and his current tinnitus.  

In this regard, prior to filing his claim for service connection in April 2006, the Veteran never alleged that his tinnitus was caused by any alleged in-service noise exposure.  Additionally, there are records that indicate the Veteran has been receiving audiological treatment for hearing loss since August 1978; however, there is no indication that he experienced symptoms of tinnitus prior to December 1997 (35 years following separation from active service). 

The Board acknowledges the Veteran has now claimed that he has tinnitus as a result of noise exposure from active service.  However, the evidence of record tends to contradict this assertion.  The Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Here, the Board notes that the Veteran filed numerous previous claims for compensation dating back to 1962; however, he did not file a claim for entitlement to service connection for tinnitus until April 2006.  Furthermore, in treatment records associated with the claims file, he has attributed his tinnitus to taking medication, and also denied having tinnitus completely.  Thus, while the Board has considered the Veteran's lay testimony, and recognizes that he is competent to testify concerning observable symptoms such as tinnitus, the Board finds the Veteran's statements to be not credible and are therefore of limited probative value.  

With respect to any possible connection between the Veteran's current tinnitus and his active service, the Board must rely on the relevant medical evidence of record to make a determination.  As noted above, the only competent medical evidence in this matter weighs against the Veteran's claim. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Service Connection for Myelomas:

The Veteran contends that he is entitled to service connection for myelomas of the back, body, and face.  In his October 2007 claim, he stated that he receives treatment for this condition at the VA Medical Center.

A review of the Veteran's STRs is silent for any complaints or treatment for any symptoms related to myeloma.  

VA treatment records associated with the claims files show that the Veteran receives regular treatment for a variety of medical conditions at the Ann Arbor, Michigan VA Medical Center.  A review of these records is silent for any complaints, treatment, findings, or diagnosis of myeloma.  

The Veteran has not submitted any other evidence in support of his claim that shows he has a current diagnosis of myeloma, or that he was ever previously diagnosed with myeloma.  Under 38 U.S.C.A. § 1110, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

As the Veteran has not been diagnosed with myeloma, service connection for such is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Service Connection for Obstructive Pulmonary Disease:

The Veteran filed an October 2007 claim of service connection for obstructive pulmonary disease.  The Board preliminarily notes that there is no controversy in this case with regard to whether the Veteran currently suffers from obstructive pulmonary disease.  The medical evidence of record shows that the Veteran receives consistent treatment for obstructive pulmonary disease.  

A review of the Veteran's STRs is silent for any complaints or diagnosis related to obstructive pulmonary disease.  

VA treatment records associated with the claims files show that the Veteran receives regular treatment for his obstructive pulmonary disease at the VA Medical Center.  The treatment notes of record do not provide information as to when the Veteran was diagnosed with obstructive pulmonary disease, but a March 1999 VA treatment record shows that he underwent a chest X-ray and it was noted that he had a clinical history of rule out chronic obstructive pulmonary disease (COPD).  The March 1999 chest X-ray showed that the Veteran's lungs were clear and there was no evidence of any significant cardiopulmonary abnormality.  The VA treatment records do not provide any indication that the Veteran's obstructive pulmonary disease is etiologically related to his active service.  In this regard, there are multiple notations in the Veteran's VA treatment records that document his belief that his 40 year long career of working in a chemical plant, and resulting chemical exposure, was the cause of his obstructive pulmonary disease and its associated symptoms.  

There is no evidence of record indicating that the Veteran has, at any time, related his current obstructive pulmonary disease to his active service.  The Veteran has not submitted any statements in support of his claim which document any such alleged relationship, nor is there any indication from the post-service medical notes of record that he has made any such statements to his treatment providers.  

To the extent that, by filing a claim for service connection,  the Veteran has attempted to assert that his current obstructive pulmonary disease had its onset in service and it has continued since, the Board finds the preponderance of the evidence is against the claim.  Not only is there no evidence that the Veteran was treated for symptoms related to obstructive pulmonary disease while on active service, but the Veteran's treatment records document his belief that his obstructive pulmonary disease is related to his time working in a chemical plant.  Furthermore, the treatment records associated with the claims file do not show that he began receiving any treatment related to obstructive pulmonary disease until March 1999, many years after separation from active service, when he began undergoing testing to rule out COPD.  

Therefore, as there is no medical evidence indicating that the Veteran's current obstructive pulmonary disease had its onset in service or for many years thereafter, and as the Veteran has not alleged any such relationship, entitlement to service connection for obstructive pulmonary disease must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2008, July 2008, May 2009, and May 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  These letters also informed the Veteran how disability ratings and effective dates were established.  Additionally, the July 2008 letter fulfilled the requirements of Kent.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, there is no evidence to suggest that the Veteran has been diagnosed with myeloma, and as such a VA examination is not warranted.  Additionally, the evidence shows that the Veteran's tinnitus and obstructive pulmonary disease did not manifest until many years after service and were not etiologically related to service.  Accordingly, the Board finds that referral for VA medical examination is not warranted as to these issues.   

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and pertinent postservice treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  The appeal is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  To this extent the appeal is granted.  

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for myelomas of the back, body, and face is denied.  

Entitlement to service connection for obstructive pulmonary disease is denied.  




REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal are decided.  

Pursuant to the July 1998 Board remand, the Veteran was afforded a VA examination of his right knee in October 1998.  The VA examiner was asked to provide an opinion as to whether the Veteran had any degenerative changes present in his right knee, and if so, whether such changes were related to his active service.  The examiner noted that the Veteran had no degenerative changes in his right knee and diagnosed the Veteran with bilateral chronic knee strain; however, the examiner did not provide an opinion as to the etiology of the Veteran's chronic bilateral knee strain.  Additionally, the Board notes that since the October 1998 VA examination, the Veteran has been diagnosed with osteoarthritis in his right and left knees.  

Furthermore, the Veteran has asserted that his bilateral knee disabilities are caused and/or aggravated by his service-connected right foot disability.  As there is currently no VA opinion associated with the claims file regarding the etiology of the Veteran's bilateral knee disabilities, to include chronic bilateral knee strain and osteoarthritis, the Board finds that remand for a VA examination and opinion is required.  

With regard to the Veteran's claim for bilateral hearing loss, the Board notes that on the Veteran's induction examination in July 1960, the Veteran's ears were found to be abnormal on clinical evaluation and he was noted to have a history of perforated tympanic membrane.  However, it was noted that this was not considered to be disabling.  There was no audiology conducted on induction examination and there is no separation examination associated with the Veteran's STRs.  VA treatment records show that the Veteran was diagnosed with high frequency sensorineural hearing loss in August 1978 (16 years following separation from active service).  The Board notes that the Veteran was never afforded a VA examination as to this issue; however, the Board finds that the evidence of record meets the low threshold outlined by McLendon and such an examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any currently present bilateral knee disabilities.  All indicated tests and studies should be conducted.  The claims folders should be made available to the examiner prior to the examination.  After completion of the examination and review of the record, the examiner should provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that any currently present bilateral knee disabilities were caused and/or aggravated by the Veteran's active service, to include his service-connected right foot disability.

A complete rationale for all opinions should be provided.  

2. The Veteran should be scheduled for an appropriate examination to determine the nature and etiology of the Veteran's current bilateral hearing loss disability.  The claims folders should be made available to the examiner prior to the examination.  After completion of the examination and review of the record, the examiner should provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's current hearing loss disability is causally related to his active service.  

A complete rationale for all opinions should be provided.  

3. Then, the RO should readjudicate the issues on appeal.  If any of the benefits sought remain denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


